ILLINOIS OFFICIAL REPORTS
                                         Supreme Court




           Crittenden v. Cook County Comm’n on Human Rights, 2013 IL 114876




Caption in Supreme         JIMMY CRITTENDEN et al., Appellees, v. THE COOK COUNTY
Court:                     COMMISSION ON HUMAN RIGHTS et al., Appellants.



Docket Nos.                114876, 114911 cons.


Filed                      June 20, 2013


Held                       Punitive damages are not favored in the law, and where a home rule
(Note: This syllabus       county’s human rights ordinance did not provide for them, its human
constitutes no part of     rights commission had no legislative authority to award them, had no
the opinion of the court   common law power to do so, and should not be deferred to in its decision
but has been prepared      that they were appropriate in a case of willful and wanton sexual
by the Reporter of         harassment.
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Appellate Court for the First District; heard in that court
Review                     on appeal from the Circuit Court of Cook County, the Hon. Sophia Hall,
                           Judge, presiding.



Judgment                   Affirmed.
Counsel on               Christopher M. Dressel, of Chicago, for appellant Lynita M. Boyd.
Appeal
                         Anita Alvarez, State’s Attorney, of Chicago (Patrick T. Driscoll, Jr.,
                         Maureen O. Hannon and Thomas Cargie, Assistant State’s Attorneys, of
                         counsel), for appellant Cook County Commission on Human Rights.

                         No appearance for appellees.

                         Robert Marc Chemers and Adrian T. Rohrer, of Pretzel & Stouffer,
                         Chrtd., of Chicago, for amicus curiae Illinois Association of Defense
                         Trial Counsel.


Justices                 JUSTICE GARMAN delivered the judgment of the court, with opinion.
                         Chief Justice Kilbride and Justices Freeman, Thomas, Karmeier, Burke,
                         and Theis concurred in the judgment and opinion.


                                          OPINION

¶1         Lynita Boyd filed a complaint with the Cook County Commission on Human Rights
      (Commission) alleging that she was sexually harassed by her employer, Jimmy Crittenden,
      while she was employed as a bartender at Jimmy’s Place. The Commission entered an order
      in Boyd’s favor, awarding $41,670 in lost wages, $5,000 in compensatory damages, $5,000
      in punitive damages, and attorney fees and costs. Crittenden and Jimmy’s Place (hereinafter
      referred to simply as Crittenden) sought certiorari review in the circuit court of Cook
      County. The circuit court denied the petition, affirming the Commission’s order. Crittenden
      appealed, and the appellate court upheld the Commission’s order and grant of compensatory
      damages, but reversed the award of punitive damages. 2012 IL App (1st) 112437. This court
      allowed separate petitions for leave to appeal filed by both Boyd and the Commission. Ill.
      S. Ct. R. 315 (eff. Feb. 26, 2010). Crittenden did not file a brief with this court, but the
      Illinois Association of Defense Trial Counsel (IDC) filed an amicus brief in support of
      Crittenden’s position. For the following reasons, we affirm the judgment of the appellate
      court.

¶2                                    BACKGROUND
¶3        Boyd filed a complaint with the Commission on November 15, 2006, alleging
      discrimination in employment based on sexual harassment by Crittenden, a managing
      employee of Jimmy’s Place, and constructive discharge. On June 1, 2007, the Commission
      entered an order finding substantial evidence of a violation of the Cook County Human
      Rights Ordinance (Ordinance) (Cook County Code of Ordinances § 42-30 et seq. (2002)).

                                              -2-
     An administrative hearing was held on July 9, 2008, and the hearing officer issued his
     recommended order in favor of Boyd on February 27, 2009. Crittenden and Boyd each filed
     exceptions to the recommended order. The Commission then issued its decision and order
     on February 16, 2010.
¶4       The Commission made several findings of fact, which were taken directly from Boyd’s
     testimony. First, the Commission found that Crittenden “repeatedly made inappropriate
     sexually related comments to [Boyd] during her employment.” In response, Boyd “made
     several repeated attempts to ignore and discourage Mr. Crittenden’s behavior by asking him
     to leave her alone and telling him ‘I am not here for that.’ ” The Commission also found
     Boyd’s testimony regarding the evening of July 26, 2006, to be credible.1 On that night,
     Rachel, a female patron of Jimmy’s Place, approached Boyd prior to closing time. Rachel
     “propositioned [Boyd] in a sexually explicit manner” and attempted to grab Boyd. At this
     point, Crittenden physically straddled Rachel, “riding her like a pony” in front of Boyd. Later
     that evening, Boyd was again approached by Crittenden and Rachel. Crittenden lifted
     Rachel’s blouse, flipped her bra away from her breasts and told Boyd to “[t]ouch them, touch
     them. You know you want them, touch them.” In response, Boyd called for another
     employee, identified as Lois, who told Crittenden and Rachel to leave Boyd alone.
¶5       There was also a dispute over whether Jimmy’s Place had posted its sexual harassment
     policy, as required by law. Boyd testified that she did not receive notice of any policy
     regarding sexual harassment, and while Crittenden testified that Jimmy’s Place had a written
     policy, he was unable to clarify whether the policy had been distributed to employees.
¶6       The Commission found Boyd’s testimony to be credible, but noted that the witnesses
     testifying in support of Crittenden were “simply not credible.” During his testimony,
     Crittenden denied the occurrence of any incidents testified to by Boyd. At the hearing
     Crittenden called Rachel to testify, and she also denied the incidents described by Boyd.
     Crittenden called another patron and employee of Jimmy’s Place, Rick Howard, who testified
     that he was present at Jimmy’s Place that evening, but did not see the incidents occur. The
     Commission noted that Crittenden “appeared extremely nervous and continually swiveled
     his chair sharply while he testified.” The Commission also found Rachel and Rick’s
     testimony to lack credibility.
¶7       The Commission reached the conclusion that Crittenden’s actions were “by any measure
     *** extreme in nature and sufficient to reach the ‘severe and pervasive’ standard articulated
     by this Commission and the courts.” Furthermore, the Commission found that Crittenden’s
     actions “had a severe impact on Ms. Boyd,” as she had testified that she suffered resulting
     hair loss, aggravation of psoriasis, and anxiety.
¶8       The Commission awarded Boyd $41,670 in lost wages, $5,000 in compensatory wages,


             1
               There is some question in the record as to the specific date the incident occurred. Boyd’s
     original complaint alleged July 19, 2006, as the relevant date, but she testified at the administrative
     hearing that the incident took place on July 26, 2006. The Hearing Officer dismissed any potential
     significance in this discrepancy, finding that Boyd’s testimony at the hearing was credible and
     consistent with other facts presented.

                                                  -3-
       $5,000 in punitive damages, and attorney fees. The order also requires Crittenden to file a
       written compliance report with the Commission and to post appropriate notices. Crittenden
       filed a petition for writ of certiorari, challenging the Commission’s decision and order,
       arguing among other things that the Commission lacked authority to award punitive damages
       and that there was no basis for the award of punitive damages.
¶9         The circuit court entered an order on July 22, 2011, confirming the decision of the
       Commission, concluding that the Commission’s finding of sexual harassment was supported
       by the manifest weight of the evidence. On appeal, the appellate court affirmed the result and
       award of compensatory damages. The court, however, reversed the award for punitive
       damages, finding that the Commission was without authority to award punitive damages.

¶ 10                                         ANALYSIS
¶ 11        The Commission and Boyd argue that the Commission is authorized to award punitive
       damages for violations of the Ordinance. They maintain that the Commission has broad
       powers and that we should defer to the Commission’s interpretation of the Ordinance.
       Further, Boyd and the Commission assert that punitive damages were appropriate in this case
       due to Crittenden’s willful and wanton misconduct. In its amicus brief, IDC urges this court
       to affirm the appellate court. IDC argues that the Commission is without authority to award
       punitive damages under the Ordinance. Additionally, IDC raises public policy concerns with
       allowing an administrative agency, like the Commission, to award punitive damages where
       the legislature has not explicitly granted the agency that right.
¶ 12        Whether the Commission is authorized to award punitive damages is a question requiring
       interpretation of the Ordinance, which we review de novo. Hamilton v. Industrial Comm’n,
       203 Ill. 2d 250, 254-55 (2003).
¶ 13        The Illinois Human Rights Act (Act) (775 ILCS 5/7-108 (West 2010)) authorizes a local
       government, like Cook County, to create a local commission to promote the purposes of the
       Act. Specifically, the Act authorizes the local commission “to secure for all individuals
       within the jurisdiction *** freedom from *** sexual harassment in employment.”
       Accordingly, Cook County created the Commission, and the Commission argues that it is
       authorized to award punitive damages under the home rule authority granted to it in the
       Illinois Constitution. The Illinois Constitution provides that “a home rule unit may exercise
       any power and perform any function pertaining to its government and affairs including, but
       not limited to, the power to regulate for the protection of the public health, safety, morals and
       welfare; to license; to tax; and to incur debt.” Ill. Const. 1970, art. VII, § 6(a). “Powers and
       functions of home rule units shall be construed liberally.” Ill. Const. 1970, art. VII, § 6(m).
¶ 14        Despite its broad home rule authority, the Commission, as an administrative agency, is
       limited to the powers granted to it by the legislature, and any actions it takes must be
       authorized by statute. Vuagniaux v. Department of Professional Regulation, 208 Ill. 2d 173,
       186 (2003). An agency “has no general or common law authority.” Vuagniaux, 208 Ill. 2d
       at 186. “Any power or authority claimed by an administrative agency must find its source
       within the provisions of the statute by which the agency was created. The agency’s authority
       must either arise from the express language of the statute or ‘devolve by fair implication and

                                                 -4-
       intendment from the express provisions of the [statute] as an incident to achieving the
       objectives for which the [agency] was created.’ ” Vuagniaux, 208 Ill. 2d at 187-88 (quoting
       Schalz v. McHenry County Sheriff’s Department Merit Comm’n, 113 Ill. 2d 198, 202-03
       (1986)).
¶ 15       Section 42-35(e) of the Ordinance aims to prohibit sexual harassment in the workplace.
       Cook County Code of Ordinances § 42-35(e) (2002). The Ordinance defines sexual
       harassment as “any unwelcome sexual advance, request for sexual favors, or conduct of a
       sexual nature when (a) submission to such conduct is an explicit or implicit term or condition
       of an individual’s employment; or (b) submission to or rejection of such conduct by an
       individual is used as the basis for any employment decision affecting the individual; or (c)
       such conduct has the purpose or effect of substantially interfering with an individual’s work
       performance or creating an intimidating, hostile, or offensive working environment.” Cook
       County Code of Ordinances § 42-35(e)(2) (2002). Under section 42-35(e)(1), “[n]o employer
       *** shall engage in sexual harassment.” Additionally, the Ordinance provides that an
       employer is responsible for the acts of its agents and supervisory employees.
¶ 16       The Ordinance also establishes the relief available for violations. In relevant part, section
       42-34(c) of the Ordinance provides that, “[r]elief may include, but is not limited to, an order
       to: a. Cease the illegal conduct complained of and to take steps to alleviate the effect of the
       illegal conduct complained of; b. Pay actual damages, as reasonably determined by the
       Commission, for injury or loss suffered; *** g. Pay the complainant all or a portion of the
       costs, including reasonable attorney’s fees, expert witness fees, witness fees, and duplicating
       costs, incurred in pursuing the complaint before the Commission or at any stage of judicial
       review; h. Take such action as may be necessary to make the complainant whole, including,
       but not limited to, awards of interest on the actual damages and back pay from the date of the
       violation[.]” Section 42-35(c) also provides for additional relief such as requiring the
       employer to rehire the complainant, sell housing to the complainant, file a report of
       compliance with the Commission, or pay a small fine for each offense.
¶ 17       Boyd and the Commission argue that punitive damages are an available remedy under
       the Ordinance. While the Ordinance expressly authorizes compensatory damages, it does not
       expressly authorize punitive damages. Therefore, the Commission’s authority to award
       punitive damages must be found by fair implication from the powers granted to it by the
       Ordinance. See Vuagniaux, 208 Ill. 2d at 187-88; Schalz, 113 Ill. 2d at 202-03.
¶ 18       In support of their position, Boyd and the Commission maintain that the Commission has
       implicit authority to award punitive damages. First, they note that the ordinance includes a
       nonexhaustive list of available remedies by providing that “[r]elief may include, but is not
       limited to” the listed remedies. According to Boyd and the Commission, the Commission is
       authorized under its broad home rule authority to include punitive damages as an available
       remedy. They point to the rule requiring courts to give substantial weight and deference to
       the Commission’s interpretation of the Ordinance. People ex rel. Birkett v. City of Chicago,
       202 Ill. 2d 36, 46 (2002). In In re Gluszek, Cook County Comm’n on Human Rights, No.
       1993E052 (Decision & Order Mar. 16, 1995), the Commission concluded that “[p]unitive
       damages are available as relief under the Ordinance.” The Commission looked to the
       purposes of punitive damages, specifically the purpose to punish the violator and to deter

                                                 -5-
       others from future violations in reaching this conclusion. Boyd and the Commission maintain
       that this court should defer to the Commission’s conclusion that it was authorized to award
       punitive damages.
¶ 19        We “give substantial weight and deference to an interpretation of an ambiguous statute
       by the agency charged with administering and enforcing that statute.” People ex rel. Birkett,
       202 Ill. 2d at 46. But at the same time, “[c]ourts *** are not bound by an agency’s
       interpretation that conflicts with the statute, is unreasonable, or is otherwise erroneous.”
       Hadley v. Illinois Department of Corrections, 224 Ill. 2d 365, 371 (2007).
¶ 20        As acknowledged by Boyd and the Commission, the Ordinance does not expressly
       authorize punitive damages. Instead, Boyd and the Commission point to Vincent v. Alden-
       Park Strathmoor, Inc., 241 Ill. 2d 495 (2011), in support of their position that the
       Commission has implicit authority to award punitive damages. In Vincent, we considered the
       availability of punitive damages under the Nursing Home Care Act (210 ILCS 45/1-101 et
       seq. (West 2006)). While the Nursing Home Care Act does not expressly authorize punitive
       damages, this court held that a plaintiff may recover common law punitive damages after a
       showing of willful and wanton misconduct.
¶ 21        Boyd and the Commission argue that, as shown in Vincent, this court has allowed a
       plaintiff to seek common law punitive damages for a statutory violation, even when the
       statute does not expressly authorize punitive damages, when the defendant engaged in willful
       or wanton misconduct. But, as noted above, as an administrative agency, the Commission
       lacks common law powers. Vuagniaux, 208 Ill. 2d at 186. For example, in City of Chicago
       v. Fair Employment Practices Comm’n, 65 Ill. 2d 108, 113 (1976), this court held that as an
       administrative agency lacking common law powers, the Fair Employment Practices
       Commission is powerless to award attorney fees absent express statutory authority to do so.
       Likewise, the Commission also lacks common law powers and therefore is without authority
       to award common law punitive damages absent express authority.
¶ 22        Furthermore, there are several other instances where the legislature or a home rule unit
       has chosen to expressly authorize punitive damages. Under the Toxic Substances Disclosure
       to Employees Act (820 ILCS 255/17(e) (West 2010)), the Director of the Department of
       Labor may impose punitive damages in the case of a knowing and willing violation.
       Furthermore, under the Environmental Protection Act (415 ILCS 5/22.2(k) (West 2010)), the
       Pollution Control Board is authorized to impose punitive damages when an individual who
       is liable for the release of a hazardous substance fails, without sufficient cause, to provide
       removal or remedial action upon the Pollution Control Board’s request. Home rule units of
       government have also expressly authorized their local units to award punitive damages. The
       Cook County Forest Preserve District is authorized to impose a 2% penalty as a punitive
       damage assessment against any employer that fails to pay the prevailing wage mandated for
       public works employees. Forest Preserve District of Cook County Code of Ordinances § 1-8-
       3(H) (2012). Additionally, the fair housing review boards of several local governments in
       Illinois are specifically authorized by their local ordinances to award punitive damages.
       Burnham, Ill., Code of Ordinances § 46-63 (1997); Sauk Village, Ill., Code of Ordinances
       § 96.10 (1986); Ford Heights, Ill., Code of Ordinances, § 24-300 (2009); Lynwood, Ill., Code
       of Ordinances § 54-232 (1997); Melrose Park, Ill., Code of Ordinances § 9.28.120 (1995).

                                                -6-
¶ 23       This court has long held that punitive damages are not favored under the law. Slovinski
       v. Elliott, 237 Ill. 2d 51, 58 (2010); Kelsay v. Motorola, Inc., 74 Ill. 2d 172, 188 (1978);
       Eshelman v. Rawalt, 298 Ill. 192, 197 (1921). We have urged courts to take caution to ensure
       that punitive damages are not improperly or unwisely awarded. Slovinski, 237 Ill. 2d at 58;
       Kelsay, 74 Ill. 2d at 188; Eshelman, 298 Ill. at 197 (requiring courts to “exercise a high
       degree of watchfulness to prevent [punitive damages] from being perverted and extended
       beyond the real principles upon which [they are] based”). The Code of Civil Procedure
       provides one method by which courts can protect against unwarranted punitive damages.
       Section 2-1207 of the Code (735 ILCS 5/2-1207 (West 2010)) allows the trial court to
       “determine whether a jury award for punitive damages is excessive, and if so, enter a
       remittitur and a conditional new trial.”
¶ 24       The Commission’s conclusion that it is implicitly authorized to award punitive damages
       conflicts with our court’s long-standing precedent that punitive damages are not favored
       under the law. When the legislature and local home rule units intend to authorize punitive
       damages, they have done so through express authorization in statutes and ordinances, as
       shown above. Furthermore, as an administrative agency, the Commission lacks power to
       award common law punitive damages. Therefore, we will not defer to the Commission’s
       interpretation, here, where its interpretation was erroneous and against this court’s long-
       standing precedent.
¶ 25       In Page v. City of Chicago, the appellate court considered whether the City of Chicago’s
       Commission on Human Rights (Chicago Commission) has the authority to award punitive
       damages. Page v. City of Chicago, 299 Ill. App. 3d 450 (1998). Chicago’s ordinance contains
       similar language to the Cook County ordinance and authorizes the Chicago Commission “to
       order such relief as may be appropriate under the circumstances determined in the hearing.
       Relief may include but is not limited to an order: *** to pay actual damages, as reasonably
       determined by the Commission, for injury *** suffered by the complainant.” Chicago
       Municipal Code § 2-120-510(l) (amended 2012). The court in Page gave four reasons for its
       conclusion that the Chicago Commission is authorized to award punitive damages. First, the
       Chicago ordinance “calls for such ‘relief as may be appropriate’ and does not limit the relief
       to specific damage categories or exclude punitive damages.” Second, the Chicago
       Commission had interpreted that language to include punitive damages. Third, the Chicago
       ordinance contains language for relief similar to the Consumer Fraud and Deceptive Business
       Practices Act (Consumer Fraud Act) (815 ILCS 505/10a (West 2010)), which has been
       interpreted to allow for punitive damages. See Martin v. Heinold Commodities, Inc., 163 Ill.
2d 33, 81-82 (1994). Finally, the court noted that punitive damages would allow the Chicago
       Commission to punish individuals for wrongful sexual harassment and discrimination, to
       deter the violator from repeating the offense, and deter others from committing the same
       violations.
¶ 26       Boyd and the Commission argue that because Chicago and Cook County are both home
       rule entities, and because the ordinances contain similar remedy language, the decision in
       Page should be controlling here. The Commission and Boyd also argue that the holding in
       Page was reaffirmed in 1212 Restaurant Group, LLC v. Alexander, 2011 IL App (1st)
       100797. The court in 1212 Restaurant Group, however, merely assumed the court’s position

                                                -7-
       in Page that the Commission is authorized to award punitive damages and did not engage
       in any independent discussion of this issue.
¶ 27        We agree with the appellate court’s conclusion that the reasoning in Page is
       unpersuasive. First, although the Chicago ordinance does not limit the relief to specific
       categories of remedies or exclude punitive damages, it does not expressly authorize punitive
       damages. There has been no other instance where an administrative agency has been found
       to have implicit authority to award punitive damages. Next, while we generally defer to an
       administrative agency’s interpretation of its ordinance, for the same reasons addressed above,
       the Chicago Commission’s interpretation was also erroneous as it is against long-standing
       precedent against punitive damages. As mentioned, punitive damages are not favored in the
       law. Slovinski, 237 Ill. 2d at 58. It is the court’s role to ensure that punitive damages are not
       improperly or unwisely awarded. Id. Here, as in Page, an administrative agency rather than
       a court determined it was authorized to award punitive damages. Judicial proceedings
       provide additional protections not available at administrative hearings. See Abrahamson v.
       Illinois Department of Professional Regulation, 153 Ill. 2d 76, 92-95 (1992) (noting that
       while concepts of due process apply to administrative hearings, “ ‘procedural due process in
       an administrative proceeding does not require a proceeding in the nature of a judicial
       proceeding’ ” (quoting Telcser v. Holzman, 31 Ill. 2d 332, 339 (1964))); see also Desai v.
       Metropolitan Sanitary District of Greater Chicago, 125 Ill. App. 3d 1031, 1033 (1984)
       (“administrative procedure is simpler, less formal and less technical than judicial
       procedure”).
¶ 28        The court in Page also compared the ordinance to the Consumer Fraud Act, concluding
       that because the Consumer Fraud Act has been found to authorize punitive damages, so does
       the ordinance. We find this reasoning unpersuasive. The Consumer Fraud Act provides that
       “[t]he court, in its discretion may award actual economic damages or any other relief which
       the court deems proper.” 815 ILCS 505/10a(a) (West 2010). It then explicitly prohibits
       punitive damages in cases where the defendant is a new or used vehicle dealer or a holder
       of a retail installment contract, unless the defendant engaged in willful or intentional
       misconduct done with “evil motive or reckless indifference to the rights of others.” 815 ILCS
       505/10a(a) (West 2010). Like both the Cook County and Chicago ordinances, the Consumer
       Fraud Act does not provide an exhaustive list of remedies. However, under the Consumer
       Fraud Act, punitive damages are awarded by the judge in a court action, not by an
       administrative agency.
¶ 29        Boyd and the Commission also urge this court to consider the policy implications in this
       case. They argue that allowing punitive damages in administrative cases involving sexual
       harassment would further the purposes that punitive damages are intended to serve. In
       support of this argument, Boyd and the Commission note the argument made by the appellate
       court in Page. In Page, the appellate court concluded that punitive damages were an
       appropriate remedy for acts of sexual harassment because punitive damages allow the
       Commission to punish the individual, deter the individual from engaging in the unlawful
       conduct again, and deter others from engaging in sexual harassment. Encouraging this court
       to adopt the position from Page, Boyd and the Commission maintain that compensatory
       damages do not sufficiently deter sexual harassment in the workplace. They argue that

                                                 -8-
       Crittenden’s conduct in this case evinces a high degree of moral culpability and that
       Crittenden acted intentionally, inappropriately, and offensively. In support of this position,
       the Commission argued at oral argument that this court has before suggested that sexual
       harassment is more egregious than some torts, such as false picketing. International Union
       of Operating Engineers, Local 150 v. Lowe Excavating Co., 225 Ill. 2d 456 (2006). Lowe
       Excavating Co., however, involved a discussion of whether a punitive damages award was
       constitutional, not whether an administrative agency was authorized to award punitive
       damages.
¶ 30       Other policy implications must be considered. Because punitive damages are not favored
       in the law, “ ‘the courts must take caution to see that punitive damages are not improperly
       or unwisely awarded.’ ” Slovinski, 237 Ill. 2d at 57-58 (quoting Kelsay, 74 Ill. 2d at 188). As
       we noted above, in discussing the comparison to the Consumer Fraud Act and the agency’s
       lack of common law powers, an administrative agency’s powers are not equal to that of a
       court. Court proceedings provide additional protections to ensure that punitive damages are
       not “ ‘improperly or unwisely awarded.’ ” Id.
¶ 31       Additionally, this case presents a risk of an employer being held liable for punitive
       damages stemming from acts committed by its employee. Under the Ordinance, “[a]n
       employer is responsible for its acts and those of its agents and supervisory employees with
       respect to sexual harassment regardless of whether the specific acts complained of were
       authorized or even forbidden by the employer and regardless of whether the employer knew
       or should have known of their occurrence.” Cook County Code of Ordinances § 42-35(e)
       (2002). In Mattyasovszky v. West Towns Bus Co., 61 Ill. 2d 31, 36-37 (1975), this court
       discussed the risk of permitting punitive damages in cases where the defendant is only
       vicariously liable. In those cases, the individual primarily responsible for the injury may not
       be a party to the lawsuit. As the Ordinance provides for vicarious liability for employers, this
       risk is directly implicated here.
¶ 32       Crittenden’s actions toward Boyd were clearly reprehensible and outrageous. It is
       important to discourage this type of behavior from the workplace, and the Commission
       appropriately compensated Boyd with lost wages, compensatory damages, and attorney fees.
       The Commission, however, lacked authority to also award Boyd punitive damages.

¶ 33                                     CONCLUSION
¶ 34       Neither the Act, nor the Ordinance, provides the Commission with the express authority
       to award punitive damages. If the legislature or the home rule unit intended to authorize
       punitive damages, it would have done so through express authorization, as other units of
       government have done. As an administrative agency, the Commission was also without
       authority to award common law punitive damages. Because we determine that the
       Commission lacked authority to award punitive damages, we need not consider whether
       punitive damages were appropriate in this case.
¶ 35       The judgment of the appellate court is therefore affirmed.

¶ 36      Affirmed.

                                                 -9-